DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 18 are objected to because of the following informalities: there are two claim 18s but no claim 17.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical imaging device in claims 1 and 8, respectively; cutting member in claims 1 and 8, respectively; retention device in claim 1; and retention mechanism in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 (the first one) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 (the first one) recites “the retention device to retain the key to be cut for the key blank identification system and the key cutting system.”  It appears to be new matter to state that the key to be cut (i.e., the key blank) is retained in the key identification system.  Also, it appears to be misleading to state that the retention device retains the blank for the key cutting system.   Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recite that “the key blank identification system is configure to interact and share information with said key cutting system.”  It is unclear how, besides sharing information concerning key data/shape, the identification system also “interacts” with the key cutting system.  Appropriate clarification required.
Claim 4 recites the limitation "a master key" in Line 2.  Claim 1 already sets forth proper antecedent basis of this limitation.  Appropriate correction is required.
Claim 5 recites the limitation "an image" in Line 2.  Claim 4 already sets forth proper antecedent basis of this limitation.  Appropriate correction is required.
Claim 6 recites the limitation "an image" in Line 2.  Claim 4 already sets forth proper antecedent basis of this limitation.  Appropriate correction is required.
Claim 12 recites “the proper key blank” but there is insufficient antecedent basis for this limitation.  It is also unclear what makes the key blank “proper.”  Appropriate correction is required.
Claim 14 recites “the retention mechanism and said at least one cutting member further comprising a reflector plate” in Lines 1-2.  It is unclear whether the retention mechanism and cutting member each have a reflector plate or if they are even meant to have a reflector plate at all as this seems to be a feature of the optical system.  Appropriate correction required.
Claim 18 (the second one) depends upon claim 17, but there is no claim 17.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell et al. (US Pub. No. 2002/0191849 A1).
(Claim 8) Campbell et al. (“Campbell”) discloses a key duplication system that includes a key blank identification system (20; ¶ 0041; Fig 1) with a housing (22) and an optical imaging device (28; ¶ 0050), a database (82, 84) and a logic (80, 90).  The optical imaging device (28; ¶ 0050) captures an image of a master key, said logic identifies features of the master key (32), and said logic (80, 90) is capable of comparing said features of the master key with data in said database (¶ 0063).  The key duplication system includes a key cutting system for cutting keys (¶ 0110).  The key cutting system includes at least one cutting member (¶ 0110 - inherent).  The key cutting system is capable of receiving a blade of a key blank to be cut by said at least one cutting member (¶ 0110 - inherent).  The key blank identification system is capable of interacting and sharing information with the key cutting system (Fig. 9 - showing the connection between features within the computer; ¶¶ 0063-0070, 0110).  The key cutting system includes a retention mechanism (24) for retaining a master key (32) by applying a force to the master key.  According to Newton’s third law of motion, forces always act in equal but opposite pairs.  This means as the key pushes down on the retention surface, the retention surface pushes back on the key with a force equal in strength to what is exerted by the key.
(Claim 9) The database (82, 84) includes key blank data (¶ 0065).
(Claim 10) The database includes data that relates to physical dimensions of key blanks (¶ 0065).
(Claims 11 and 12) The logic (80, 90) aids in determining/selecting a proper key blank for the master key (¶ 0063).
(Claim 14) In addition to the retention mechanism (24) and the at least one cutting member (¶ 0110), there is a reflector plate (140).  A lighting panel (26; Fig. 12) emits light that is reflected off the reflector plate (140) and directed towards said master key (¶ 0057).
(Claim 15) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) to compare the image with a plurality of key blanks to aid in determining an appropriate key blank (¶ 0063) utilizing the image to provide key pattern information to be cut into a key blank (¶¶ 0063, 0110).
(Claim 16) The key blank identification system and the key cutting system are located within a single apparatus (¶ 0110).
Claims 1-6 and 18 (first and second 18) are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosch (DE 10031713 A1).
 (Claim 1) Bosch discloses a key duplication system (Figs. 1-9) includes a key blank identification system (A, H; ¶¶ 0022, 0046, 0090; Fig. 1) to identify keys including a housing (C) with an optical imaging device (¶¶ 0022, 0046, 0090), a database (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099) and a logic (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).  The optical imaging device (¶¶ 0022, 0046, 0090) captures an image of a master key, said logic identifies features of the master key (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099), and said logic is capable of comparing said features of the master key with data in said database (¶¶ 0087, 0099).  The key duplication system includes key cutting system for cutting keys (B).  The key cutting system includes at least one cutting member (10).  The key cutting system is capable of receiving a blade of a key to be cut by said at least one cutting member (Figs. 1, 5, 6).  The key blank identification system is capable of interacting and sharing information (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).  The key cutting system includes a retention device (K) for securing a key to be cut by applying a force to the key to be cut (Figs. 1, 5, 6).  According to Newton’s third law of motion, forces always act in equal but opposite pairs.  This means as the key pushes on the retention device, the retention device pushes back on the key with a force equal in strength to what is exerted by the key.  The key blank identification system (A, H) and said key cutting system (B) are located within the same housing (Fig. 1).
(Claim 2) The database includes key blank data (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).
(Claim 3) The database includes data that relates to physical dimensions of key blanks (¶¶ 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).
(Claim 4) The optical imaging device captures an image of a portion of a master key (¶¶ 0022, 0046, 0090).
(Claim 5) The optical imaging device captures an image of a portion of a master key to compare the image with a plurality of key blanks to aid in determining an appropriate key blank (¶¶ 0022, 0046, 0090, 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).
(Claim 6) The optical imaging device captures an image of a portion of a master key and utilizes the image to provide key pattern information to be cut into a key blank (¶¶ 0022, 0046, 0090, 0035, 0039, 0057, 0071-0072, 0087, 0095, 0099).
(Claim 18 - first) The retention device (K) is capable of retaining the key to be cut for the key blank identification system (A, H) and the key cutting system (B).
(Claim 18 - second) The retention device (K) is capable of moving the key to be cut between the key blank identification system (A, H) and the key cutting system (B; Fig. 1).  That is, the retention device (K) is shown in Figure 1 is shown in both the key blank identification system (A, H) and the key cutting system (B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2002/0191849 A1).
(Claim 1) Campbell discloses a key duplication system includes a key blank identification system (20; ¶ 0041; Fig 1) to identify keys including a housing (22) with an optical imaging device (28; ¶ 0050), a database (82, 84) and a logic (80, 90).  The optical imaging device (28; ¶ 0050) captures an image of a master key, said logic identifies features of the master key (32), and said logic (80, 90) is capable of comparing said features of the master key with data in said database (¶ 0063).  The key duplication system includes key cutting system for cutting keys (¶ 0110).  The key cutting system includes at least one cutting member (¶ 0110 - inherent).  The key cutting system is capable of receiving a blade of a key to be cut by said at least one cutting member (¶ 0110 - inherent).  The key blank identification system is capable of interacting and sharing information (Fig. 9 - showing the connection between features within the computer).  A retention device secures a key to be cut by applying a force to the master key (inherent - the key must be supported somehow during cutting).  According to Newton’s third law of motion, forces always act in equal but opposite pairs.  This means as the key pushes on the retention device, the retention device pushes back on the key with a force equal in strength to what is exerted by the key.  Because Applicant failed to traverse Examiner’s assertion of common knowledge or well-known in the art statement (that the key blank identification system and the key cutting system located within the same housing is well-known in the art), the statement is taken to be admitted prior art.  See MPEP § 2144.03 C.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the key duplication system disclosed in Campbell with the key blank identification system (20) and said key cutting system (¶ 0110) located within the same housing as taught in the Applicant Admitted Prior Art in order to enhance user accessibility and user friendliness of the key duplication system.
(Claim 2) The database (82, 84) includes key blank data (¶ 0065).
(Claim 3) The database includes data that relates to physical dimensions of key blanks (¶ 0065).
(Claim 4) The optical imaging device (28) captures an image of a portion of a master key (¶ 0050).
(Claim 5) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) to compare the image with a plurality of key blanks to aid in determining an appropriate key blank (¶ 0063).
(Claim 6) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) and utilizes the image to provide key pattern information to be cut into a key blank (¶¶ 0063, 0110).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 9, 10, 12-16 and 18-21 of U.S. Patent No. 10,421,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the features claimed.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Campbell reference does not disclose a retention device/mechanism that applies a force to a master key.  Examiner disagrees.
As stated above, the key cutting system includes a retention device/mechanism (24) for retaining a master key (32) by applying a force to the master key.  According to Newton’s third law of motion, forces always act in equal but opposite pairs.  This means as the key pushes down on the retention surface, the retention surface pushes back on the key with a force equal in strength to what is exerted by the key.  If Applicant desires force applied in a certain manner or by certain features, the claims must recite such features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722